Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15
Claims 1-15 are  rejected under 35 U.S.C. 103 as being unpatentable over Poladian et al. (2003/0113064; “Poladian”) in view of Cheng et al. (2017/02169671; “Cheng”) further in view of Miura et al. (5,987,638; “Miura”) and further in view of Bryan et al. (2004/0105163; “Bryan”).
Regarding claim 1, Poladian discloses in paragraphs [0024]-[0036] a  method for manufacturing an optical device, comprising: laser irradiation of a photosensitive germanosilicate material with a first laser light has a central wavelength greater than 400 nm and equal to or less than 700 nm, and a second laser light has a central wavelength equal to or greater than 800 nm and equal to or less than 1100 nm.  Poladian, pars.  [0024]-[0036] (disclosing that refractive index changes occur via two-photon condensing process when the two wavelengths overlap).
[0024] In FIG. 1, an interference pattern 10 is set up within a core 12 of an optical fibre 14 by using an external phase mask 16 with a first incoming beam 18 having wavelength .lambda..sub.2.
[0025] A second beam 20 having wavelength .lambda..sub.1 is launched into the core 12 of the fibre 14. Both the wavelength .lambda..sub.1 and .lambda..sub.2 are chosen such that each of the beams 18, 20 alone does not induce a refractive index change in the core 12 of the optical fibre 14. Rather, the wavelength .lambda..sub.1 and .lambda..sub.2 are chosen such that where the interference pattern 10 overlaps with the beam 20, a refractive index change is induced in the core 12 via a two-photon process.
[0026] It is noted here that the beam 20 will not change the interference pattern 10 formed from the beam 18, as the two beams 20, 18 are incoherent.
[0027] In FIG. 2 two different excitation pathways of preferred embodiments to induce a refractive index change are shown. As illustrated in FIG. 2(a), one pathway involves a two-photon absorption mediated by a virtual energy level 34. Alternatively, a two-step one-photon absorption sequence mediated by an intermediate real energy level 36 may be used. In this approach, the additional energy level 36 can be made available for example by doping the material. Eg. Germano-silicate glass could be doped with a species of lanthanide ion.
[0028] It is noted that the rate of absorption via a real level (FIG. 2b) is orders of magnitude greater than the rate of absorption via a virtual level (FIG. 2a). This is because the activation energy required for the excitation from the lower level 30 to the band of excited states 32 can be reached by the sequential absorption of single photons via the real energy level 36, rather than the less likely simultaneous absorption of two photons.
[0029] To ensure that the two-photon processes cannot be induced through a single wavelength radiation, the energy levels 34 and 36 are not located at the mid point between the lower level 30 and the upper level 32. If the intermediate energy level was located at the mid point, the excitation could occur through two-photon processes associated with a single wavelength.
[0030] Turning now to FIG. 3, the method described above with reference to FIG. 1 may also be utilised to produce more complex devices, eg. device structures in a twin core optical fibre 40. In the past, the close proximity of the cores 42, 44 of the twin core fibre 40 made it necessary that only one of the cores 42, 44 was made photosensitive if eg. a grating was not to be written in the other core. This was due to the passing through of most of the radiation for inducing the refractive index changes in the one core through to the other core.
[0031] In an embodiment of the present invention, both cores 42, 44 of the twin core optical fibre 40 can be photosensitive, as the refractive index changes will only occur in areas of the cores 42, 44 in which the radiation of the two beams 46, 48 of suitable-wavelengths .lambda..sub.2, .lambda..sub.1, respectively, overlaps. As illustrated in FIG. 3, under the conditions shown in that Figure a grating structure corresponding to the interference pattern 50 set up from the beam 46 through a phase mask 52 will only be written in the upper core 42 of the twin core optical fibre 40, in which the second beam 48 is launched.
[0032] For the writing of a structure into the lower core 44 of the twin core optical fibre, the beam 48 is launched into that core 44, and the refractive index changes are then induced again where the beam 48 overlaps with the interference pattern 50. It will be appreciated that the interference pattern 50 can be varied between the writing of structures in the upper and lower cores 42, 44 of the twin core optical fibre 40, respectively, thus enabling fabrication of different gratings in the respective cores 42, 44.
[0033] In FIG. 4, in an alternative embodiment, two beams 60, 62 are aligned such that their paths cross each other within a photosensitive planar waveguide 64 of a planar optical device 66. By suitable selection of the respective wavelengths of the beams 62 and 60, the desired change is induced in the planar waveguide 64 at the region 68 where the beams 62, 60 overlap. It will be appreciated that by appropriate scanning of the beams 62 and 60, various structures can be written into the planar waveguide 64, wherein the induced change is limited to the (moving) region 68 where the beams 62, 60 overlap. Again, the selection of a suitable pair of wavelengths for the respective beams 62, 60 ensures that adjacent photosensitive regions of the planar device structure 66 are not affected by the writing process.
[0034] In the following, aspects of identifying suitable wavelength pairs will be described with reference to germanium-doped silica glass.
[0035] The three absorption energy bands considered for Ge/silica are at 185, 244 and 325 nm. It appears to be most practical to attempt to reach the 325 nm band. If one attempts to reach the higher energy bands, the two wavelengths are either too similar (which could cause multiple absorption of the same wavelength), or one-of the two wavelengths is too close to 325 nm which could directly excite that band.
[0036] There are several possible wavelength pairs for 2-photon excitation (compare FIG. 2(a)) of the 325 nm band. As 2-photon absorption for a single wavelength does not occur above 550 nm in germanosilicate optical fibre, it would be advantageous to use a wavelength longer than this. The yellow 580 nm line from a copper vapour laser and the 740 nm output from a laser diode or titanium:sapphire laser are preferable. These sources would be readily available to us at power levels that exceed requirements. The absence of any strong absorption around the 200 or 400 nm suggests that the wavelength pair 400 and 1700 nm may also be appropriate, although procuring the appropriate laser sources may be problematic.
Poladian, pars.  [0024]-[0036].
Further regarding claim 1, Poladian does not explicitly disclose a laser irradiation step of condensing pulsed first laser light and pulsed second laser light  and a condensing position movement step of moving condensing positions of the first laser light and the second laser light relatively to the glass member, wherein each of the first laser light and the second laser light has a repetition frequency of 10 kHz or greater, the laser irradiation step and the condensing position movement step are alternately repeated or are performed in parallel to form a continuous refractive index variation region in the glass member, such that the laser irradiation step includes condensing the first laser light to a dot-shaped condensing region and condensing the second laser light to an annular condensing region surrounding the condensing region of the first laser light.
However, Cheng discloses in figure 11 an “Apparatus and method for realizing tubular optical waveguides in glass by femtosecond laser direct writing. Irradiation in glass with focused femtosecond laser pulses leads to decrease of refractive index in the modified region. Tubular optical waveguides of variable mode areas are fabricated by forming the four sides of the modified regions with slit-shaped femtosecond laser pulses, ensuring single mode waveguide with a mode field dimension compatible with direct coupling to single-mode optical fibers.” Chen, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Poladian to have a laser irradiation step of condensing pulsed first laser light and pulsed second laser light  and a condensing position movement step of moving condensing positions of the first laser light and the second laser light relatively to the glass member, wherein each of the first laser light and the second laser light has a repetition frequency of 10 kHz or greater, the laser irradiation step and the condensing position movement step are alternately repeated or are performed in parallel to form a continuous refractive index variation region in the glass member, such that the laser irradiation step includes condensing the second laser light to an annular condensing region surrounding the condensing region of the first laser light because the resulting configuration would facilitate tailoring mode field dimensions.  Chen Abstract.
Further regarding claim 1, Poladian in view of Chen does not explicitly disclose condensing the first laser light to a dot-shaped condensing region.
However, Miura discloses in figures 1-4 condensing a laser light to a dot-shaped condensing region.  Miura, Abstract (“A glass is irradiated with a focused pulsed laser beam having a peak power density of 10.sup.5 W/cm.sup.2 or more and a repetition rate of 10 KHz or more. The glass irradiated with the laser beam changes its refractive index at the focal point. During the laser beam irradiation, the glass is continuously moved with respect to the focal point of the pulsed laser beam or continuously scanned with the focused laser beam, so as to form the refractive index changed region (i.e. an optical waveguide) with a predetermined pattern. The glass in which the optical waveguide is formed may be any kind of glass having high transparency.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Poladian in view of Chen to have Miura’s condensing   laser light to a dot-shaped condensing region because the resulting configuration would facilitate tailoring mode field dimensions.  Chen Abstract.
Further regarding claim 1, Poladian in view of Chen  and further in view of  Miura does not explicitly disclose a glass member including germanium and titanium to cause a photo-induced refractive index variation in the glass member.
However, Bryan discloses in paragraphs [0041], [0053], [0111], [0147] and [0149] photosensitive materials and methods comprising titanium oxide, germanium oxide, and hydrogen exposure.
[0041] With respect to photosensitive materials, germania, i.e., germanium oxide, and germanium doped silicon oxide undergo permanent shifts in index-of-refraction upon absorption of ultraviolet light. Exposure to hydrogen has been found to increase the photosensitivity of germanium doped silicon oxide
[0053] Submicron inorganic particles with various stoichiometries, non-stoichiometric compositions and crystal structures, including, for example, amorphous structures, have been produced by laser pyrolysis, alone or with additional processing, such as heat treatment. Specifically, amorphous and crystalline submicron and nanoscale particles can be produced with complex compositions using laser pyrolysis. Light reactive deposition can be used to form highly uniform coatings of glasses, i.e., amorphous materials, and crystalline materials (either single crystalline or polycrystalline), optionally with dopants comprising, for example, complex blends of stoichiometric and/or dopant components. Suitable optical materials include, for example, silicon oxide, germanium oxide, aluminum oxide, titanium oxide, telluride glasses, phosphate (P.sub.2O.sub.5) glass, InP, lithium niobate, combinations thereof and doped compositions thereof. Glasses have been generally used in optical applications, although crystalline aluminum oxide, e.g., sapphire, and crystalline SiO.sub.2, e.g., quartz, may be suitable for optical applications at certain light wavelengths.
[0113] A variety of particles can be produced by laser pyrolysis/light reactive deposition. Adaptation of laser pyrolysis for the performance of light reactive deposition can be used to produce coatings of comparable compositions as the particles with selected compositions that can be produced by laser pyrolysis. Powders of particular interest comprise, for example, silicon particles, metal particles, and metal/metalloid compounds, such as, metal/metalloid oxides, metal/metalloid carbides, metal/metalloid nitrides, and metal/metalloid sulfides. For optical materials, some materials of particular interest comprise, for example, silicon oxide (silica), phosphate glasses, germanium oxide, InP, lithium niobate, telluride glasses, aluminum oxide, titanium oxide, combinations thereof and doped versions thereof The particles can be doped to alter the optical, chemical and/or physical properties of the particles. Generally, the powders comprise fine or ultrafine particles with particle sizes in the submicron or nanometer range. The particles may or may not partly fuse or sinter during the deposition.
[0147] In particular, germania, i.e., germanium oxide, and germanium doped silicon oxide undergo permanent shifts in index-of-refraction upon absorption of ultraviolet light or visible light by a two-photon process. While not wishing to be limited by theory, it is thought that the photosensitivity is related to oxygen deficient centers in the glass. The index-of-refraction shift may be the result of formation of defect centers, small structural changes, optical damage or combinations thereof. Silicon oxide doped with cerium, praseodymium and europium exhibit photosensitivity, but significantly weaker than germanium doped glass. In general, the photosensitive optical material includes at least about 0.25 mole percent of the dopant metal/metalloid oxide which imparts the photosensitivity, in other embodiments at least about 0.5 mole percent, and in further embodiments at least about 1 mole percent metal/metalloid oxide. A person of ordinary skill in the art will recognize that other ranges and subranges within these explicit ranges are contemplated and are encompassed within the present disclosure. Standard optical fiber cores generally include about 3 to about 4 mole percent germanium oxide, although higher and lower dopant levels can be used to form a photosensitive optical material. Presumably, the light used in the optical devices has a wavelength that will not change the index-of-refraction of the optical materials in undesirable ways following formation of the optical materials. The optical structure can be covered or coated with an opaque material to prevent undesirable changes in index-of-refraction due to unexpected irradiation of the photosensitive optical material following processing of the optical structure.
[0149] Silicon oxide doped with germanium has an absorption band centered at 244 nm and a width of 35 nm. Index-of-refraction changes on the order of at least about 10.sup.-3 can be obtained. Also, loading with molecular hydrogen H.sub.2 enhances the photosensitivity such that index-of-refraction shift of 10.sup.-2 units can be obtained.
Bryan, pars. [0041], [0053], [0111], [0147] and [0149].
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Poladian in view of Chen  and further in view of  Miura to  disclose a glass member including germanium and titanium to cause a photo-induced refractive index variation in the glass member because the resulting configuration would facilitate patterning optical devices.  Bryan, Abstract.
Photosensitive optical materials are used for establishing more versatile approaches for optical device formation. In some embodiments, unpatterned light is used to shift the index-of-refraction of planar optical structures to shift the index-of-refraction of the photosensitive material to a desired value. This approach can be effective to produce cladding material with a selected index-of-refraction. In additional embodiments gradients in index-of-refraction are formed using, photosensitive materials. In further embodiments, the photosensitive materials are patterned within the planar optical structure. Irradiation of the photosensitive material can selectively shift the index-of-refraction of the patterned photosensitive material. By patterning the light used to irradiate the patterned photosensitive material, different optical devices can be selectively activated within the optical structure.
Bryan, Abstract.
Regarding independent claims 11 and 15, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Poladian in view of Chen, further in view of  Miura, and further in view of Bryan, as applied in the rejection of claim 1, to comprise:
11. An optical device, comprising: a glass member having an inside including germanium and titanium, the glass member including a photo-induced continuous refractive index variation region, wherein the refractive index variation region includes a first region extending in a linear shape, and a second region in a tubular shape surrounding the first region, a refractive index of the first region is greater than a refractive index of a region at the periphery of the refractive index variation region, and a refractive index of the second region is smaller than the refractive index of the region at the periphery of the refractive index variation region.
15. A manufacturing apparatus for an optical device for forming a continuous refractive index variation region in a glass member, comprising: a first laser light source configured to emit first laser light, the first laser light having a central wavelength greater than 400 nm and equal to or less than 700 nm and a repetition frequency of 10 kHz or greater; a second laser light source configured to emit second laser light, the second laser light having a central wavelength equal to or greater than 800 nm and equal to or less than 1100 nm and a repetition frequency of 10 kHz or greater; a conversion element disposed on an optical path of the second laser light emitted from the second laser light source, and configured to convert a beam profile of the second laser light into an annular shape; a wavelength combiner disposed on the optical path of the first laser light and the second laser light, and configured to combine the first laser light and the second laser light, the beam profile of the second laser light having been converted by the conversion element; and a condensing optical system configured to condense laser light combined by the wavelength combiner to a predetermined processing position of the glass member.
because the resulting configurations  would facilitate tailoring mode field dimensions,  Chen Abstract, and patterning optical devices.  Bryan, Abstract.
Regarding dependent claims 2-10 and 12-14,  it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Poladian in view of Chen, further in view of  Miura, and further in view of Bryan, as applied in the rejection of claims 1 and 1,  to comprise:
2. The method for manufacturing an optical device according to claim 1, wherein the glass member further includes boron, and the central wavelength of the first laser light emitted in the laser irradiation step is 530 nm or less.
3. The method for manufacturing an optical device according to claim 1, further comprising: loading hydrogen into the glass member before the laser irradiation step.
4. The method for manufacturing an optical device according to claim 3, wherein the loading hydrogen includes putting the glass member in a hydrogen atmosphere of 10 atm or greater.
5. The method for manufacturing an optical device according to claim 3, further comprising: storing the hydrogen-loaded glass member at a low temperature of −10° C. or lower after the loading hydrogen and before the laser irradiation step.
6. The method for manufacturing an optical device according to claim 1, wherein the glass member is phosphate-based glass or silicate-based glass.
7. The method for manufacturing an optical device according to claim 1, wherein the first laser light has a pulse width longer than a pulse width of the second laser light.
8. The method for manufacturing an optical device according to claim 7, wherein the pulse width of the first laser light is longer than 500 femtoseconds and equal to or shorter than 50 picoseconds, and the pulse width of the second laser light is equal to or shorter than 500 femto seconds.
9. The method for manufacturing an optical device according to claim 1, wherein the condensing position movement step includes moving the condensing positions of the first laser light and the second laser light relatively to the glass member in a direction intersecting a plane including the annular condensing region of the second laser light.
10. The method for manufacturing an optical device according to claim 1, further comprising: performing a heat treatment for an aging treatment and removal of residual hydrogen with respect to the glass member after forming the continuous refractive index variation region at the inside of the glass member.
12. The optical device according to claim 11, wherein the first region has a circular shape in a cross-section orthogonal to an extension direction of the continuous refractive index variation region, and the second region has an annular shape in the cross-section.
13. The optical device according to claim 11, wherein a center of the second region matches a center of the first region in a cross-section orthogonal to an extension direction of the continuous refractive index variation region.
14. The optical device according to claim 11, wherein an inner edge of the second region in a cross-section orthogonal to an extension direction of the continuous refractive index variation region matches an outer edge of the first region in the cross-section.
because the resulting configurations  would facilitate tailoring mode field dimensions,  Chen Abstract, and patterning optical devices.  Bryan, Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 /PETER RADKOWSKI/ Primary Examiner, Art Unit 2883